COXE, Circuit Judge
(after stating the facts as above). The collector is an executive officer, his duties are ministerial. In the entry of merchandise and collection of. duty he follows the instruction of the written law. He has little discretionary power and no judicial power. He is not concerned with questions of the ownership of goods which come into his possession, he is not permitted to determine disputed questions of title. He looks to the statute as his guide and finds there a simple, effective and sensible rule which has, in substance, been the law for more than a century, namely, that the consignee shall, so far as the customs law is concerned, be deemed the owner of the imported merchandise.
Section 62, c. 22, of the act of March 2, 1799, I Stat. 675, provides:
“That all goods, wares or merchandise imported into the United States shall, for the purposes of this act, be deemed and held to be the property of the person to whom the said goods, wares or merchandise may be consigned, any sale, transfer or assignment, prior to the entry and payment or securing the payment of the duties on the said goods, wares and merchandise, and the payment of all bonds then due and unsatisfied by the said consignee, to the contrary notwithstanding.”
Substantially the same language is used in succeeding acts and finally reappears in the customs administrative act of June 10, 1890, as follows:
*583“That all merchandise imported into the United States shall for the purpose of this act, be deemed and held to be the property of the person to whom the merchandise may be consigned; but the holder of any bill of lading consigned to order and indorsed by the consignor shall be deemed the consignee thereof,” etc. Act June 10, 1890, c. 407, § 1, 26 Stat. 131 [U. S. Comp. St. 1901, p.- 1886].
The plaintiff concedes, apparently, that Ghazel & Co. were the only persons who could make entry of the goods, but argues that “the defendant was not justified in delivering the combs to Ghazel & Co. without the bill of lading.” In other words, it is contended that it was the duty of the collector to hold the goods indefinitely until some one produced a bill of lading and then to deliver them to such holder. It is thought that this position cannot be maintained. Although the bill of lading is, perhaps, the best evidence of the right to make entry it is not indispensable.
Sections 4 and 5 of the administrative act [U. S. Comp. St. 1901, pp. 1888, 1889], and sections 2785, 2788 and 2789 of the Revised Statutes [U. S. Comp. St. 1901, pp. 1867, 1869], contemplate the entry of merchandise “according to the circumstances of the case” in the manner actually followed in the present instance.
On the 16th of December, when the combs arrived in New York, they were claimed by Ghazel & Co., who made the “declaration of owner in cases where merchandise has been actually purchased,” as provided by section 5 of said act. They also made “application, under oath, to enter goods without invoice” upon the ground that no certified invoice had been received. In all this they were confirmed by the ship’s manifest. In permitting the consignees to take the goods, after paying duty thereon, I cannot think that the collector was guilty of any breach of duty or illegal act which renders him liable for their value. Upon the facts presented to him Ghazel & Co. were not only the consignees, but the owners of the goods and no hint of adverse interests was even suggested.
If the bill of lading had been produced by the plaintiff upon the arrival of the goods a different situation would have been presented; but even in that case it is, at least, questionable whether the collector, legally, could have refused entry to Ghazel & Co., they being admittedly the consignees named in the bill of lading.
Upon the entire case it is thought that the plaintiff is not entitled to recover.
The jury, by direction of the court, found a verdict in favor of the defendant.